NEWMAN, Circuit Judge,
concurring in part, dissenting in part.
I concur in the panel’s analysis, insofar as it relates to the application by the United States Claims Court1 of its procedural Rule 60(b). Although the Claims Court undertook to review the decision of the special master “in the interest of justice”, I agree that the untimely filing can not be overcome under Rule 60(b). However, to the extent that the panel majority holds that the thirty-day limit is not subject to waiver or toll for purposes of review of the master’s decision because this time limit is “jurisdictional”, I respectfully must dissent from the ruling of the panel majority.
In Spruill v. Merit Systems Protection Board, 978 F.2d 679 (Fed.Cir.1992) this court again sought to place in perspective the ubiquitously loose usage of the term “jurisdictional”. Although we have on occasion used that term to describe situations wherein statutory requirements have not been met, I believe that the analysis in Spruill is in better harmony with the analysis of precedent. The Supreme Court explained:
[W]hen the plaintiff bases his cause of action upon an act of Congress jurisdiction cannot be defeated by a plea denying the merits of the claim____ [I]f the *1179plaintiff really makes a substantial claim under an act of Congress there is jurisdiction whether the claim ultimately be held good or bad.
The Fair v. Kohler Die and Specialty Co., 228 U.S. 22, 25, 33 S.Ct. 410, 411, 57 L.Ed. 716 (1913) (Holmes, J.). A claim that does not meet a statutory time period may not be a “good” claim, it may not be an actionable claim, but it does not defeat the court’s jurisdiction. See Montana-Dakota Utilities Co. v. Northwestern Public Service Co., 341 U.S. 246, 71 S.Ct. 692, 95 L.Ed. 912 (1951) (“As frequently happens where jurisdiction depends on subject matter, the question of whether jurisdiction exists has been confused with whether the complaint states a cause of action.”)
Jurisdiction of the National Childhood Vaccine Injury Act was assigned to the United States Claims Court. The Act provides that a request for review by the Claims Court of the decision of a special master must be filed within thirty days of the date of the master’s decision. However, the special master is an instrumentality of the Claims Court, and the Claims Court has jurisdiction ab initio. Indeed, judgment can be entered only by the Claims Court, even if no request for review is filed. While the step of reviewing the special master’s decision requires a timely request therefor, an untimely or no request does not mean that the Claims Court is devoid of jurisdiction, for the Claims Court already has jurisdiction, and it is on the basis of that jurisdiction that final judgment is entered. The somewhat imprecise draftsmanship of the Vaccine Act can not deprive the court of the jurisdiction that it must retain in order to carry out its assignment. Thus by reconsidering the judgment that had been entered by its clerk of court, the Claims Court was not taking forbidden jurisdiction, whether or not it was acting appropriately under Rule 60(b).
In sum, when petitioner Widdoss was one day late2 in filing her request for review by the Claims Court of the decision of the special master, this did not raise a “jurisdictional” issue. In denying or granting that review the Claims Court is not determining its jurisdiction. See Do-Well Machine Shop, Inc. v. United States, 870 F.2d 637 (Fed.Cir.1989) (one year time limit for appeals under the Contract Disputes Act is not “jurisdictional”); Lackhouse v. Merit Systems Protection Board, 773 F.2d 313, 316 (Fed.Cir.1985) (failure to meet a valid statutory and regulatory requirement is not a “jurisdictional” defect); Ralston Steel Corp. v. United States, 340 F.2d 663, 667, 169 Ct.Cl. 119 (Ct.Cl.1965) (determination that a plaintiff does not have a statutory right to relief does not deprive the court of jurisdiction ab initio); Amgen Inc. v. U.S. International Trade Commission, 902 F.2d 1532, 1535 (Fed.Cir.1990) (correcting the Commission’s treatment of a substantive requirement as a “jurisdictional” issue).
I agree with the panel majority that Rule 60(b) is not an avenue of relief for untimeliness. However, this does not implicate the court’s jurisdiction, or require on jurisdictional grounds that the thirty-day limit can not be tolled or waived in the interest of justice. See Irwin v. Veterans Administration, 498 U.S. 89, 111 S.Ct. 453, 112 L.Ed.2d 435 (1990) (equitable tolling of statutory period of limitations is available in suits against the United States); Thompson v. Immigration and Naturalization Service, 375 U.S. 384, 84 S.Ct. 397, 11 L.Ed.2d 404 (1964) (rejecting position that time for filing appeal is “jurisdictional” and can never be waived); Harris Truck Lines, Inc. v. Cherry Meat Packers, Inc., 371 U.S. 215, 83 S.Ct. 283, 9 L.Ed.2d 261 (1962) (rejecting argument that filing deadline can not be waived in “unique circumstances”). Indeed, whether a requirement is described as “jurisdictional” does not prohibit recourse to the interest of justice, and does not bar equitable tolling or waiver should the circumstances warrant.

. The Claims Court has since been designated the Court of Federal Claims; for clarity, I retain the name at the time of the appealed decision.


. The appeal was mailed on July 3, and did not reach the court by the deadline of July 8.